Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 12, 2019

                                      No. 04-18-00609-CV

                                         Allison WHITE,
                                             Appellant

                                                 v.

                                         Jason WALSH,
                                            Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-02528
                        Honorable Stephani A. Walsh, Judge Presiding


                                         ORDER
        Appellee’s first motion for an extension of time to file the appellee’s brief is granted. We
order the appellee’s brief due by March 27, 2019.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court